[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________             FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-14623         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        APRIL 26, 2011
                                      ________________________        JOHN LEY
                                                                        CLERK
                          D.C. Docket No. 1:10-cr-00258-ODE-LTW-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                    Plaintiff-Appellee,

                                               versus

GASPAR CASTANEDA-PELEAZ,

llllllllllllll                                    llllllllllllllllllllllllll Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (April 26, 2011)

Before WILSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

         Gaspar Castañeda-Peleaz appeals his 37-month sentence, imposed at the

high end of the applicable Guideline range, after pleading guilty to one count of
re-entry of a deported alien, in violation of 8 U.S.C. § 1326(a) and (b)(2).

Castañeda now contends that his 37-month sentence was substantively

unreasonable because the district court placed undue weight on and improperly

relied on his prior criminal conduct, which had already been included in

calculating his Guideline range. Upon review of the record and consideration of

the parties’ briefs, we affirm Castañeda’s sentence.

      Castañeda’s sentence fell at the top of the applicable 30–37 month range,

and we ordinarily expect guideline sentences to be reasonable. United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005) (per curiam). Moreover, Castañeda’s

37-month sentence was also well below the 20-year statutory maximum penalty.

See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (per curiam)

(holding that the sentence was reasonable in part because it was well below the

statutory maximum).

      The district court did emphasize Castañeda’s prior criminal convictions.

However, the court also explicitly or implicitly referenced several other 18 U.S.C.

§ 3553(a) factors. For example, the court inquired about sentences for defendants

in illegal re-entry cases with a criminal history category V. § 3553(a)(6). The

court also discussed the need for deterrence, the need to protect the community,

and the hope that incarceration would help Castañeda deal with his alcohol

                                          2
addiction. § 3553(a)(2)(B), (C), (D). To Castañeda’s benefit, the district court

considered that Castañeda’s family resides in Mexico, but ultimately determined

that his family was not a sufficient deterrent to prevent a future attempt to re-enter

the United States.

      Therefore, although the court placed emphasis on Castañeda’s prior

convictions, it did not do so “single-mindedly” to the detriment of the other

§ 3553(a) factors. See United States v. Crisp, 454 F.3d 1285, 1292 (11th Cir.

2006) (holding a sentence unreasonable when the court focused “single-mindedly”

on restitution). The weight to be given any particular factor is left to the sound

discretion of the district court absent a clear error of judgment. United States v.

Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008). Because Castañeda’s sentence was

supported by the § 3553(a) factors, the court did not commit a clear error of

judgment in weighing those factors. As the district court did not abuse its

discretion, we affirm the sentence as reasonable.

      AFFIRMED.




                                          3